Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 1 of 9 PageID #: 551




                     EXHIBIT I
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 2 of 9 PageID #: 552




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

   THE STATE OF LOUISIANA, By and
   through its Attorney General, JEFF
   LANDRY, et al.,                                      Civ. No.:   2:21-cv-00778-TAD-KK
                                 Plaintiffs,
                  v.                                    Judge:      Terry A. Doughty

   JOSEPH R. BIDEN, JR., in his official                Mag. Judge: Kathleen Kay
   capacity as President of the United States, et
   al.,

                                  Defendants,

   and

   HEALTHY GULF, et al.,

                          Intervenor-Defendants.




                            DECLARATION OF SOREN JESPERSEN

  I, Soren Bingham Jespersen, declare as follows:

         1.      I have personal knowledge of the matters stated in this declaration.

         2.      I am a Senior Field Representative for The Wilderness Society (TWS). I have a

  Master’s Degree in International Environmental Policy from the Monterey Institute of

  International Studies in Monterey, California. I have been working on public lands policy and

  advocacy for 15 years, with 12 of those years at TWS. My work focuses on issues relating to

  public lands, specifically those managed by the Bureau of Land Management (BLM), including

  oil and gas leasing and development, wilderness, recreation, sage-grouse, and other wildlife.

         3.      Founded in 1935, TWS is a nonprofit organization headquartered in Washington,

  D.C., with offices throughout the country. TWS’s mission is uniting people to protect America’s


                                                    1
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 3 of 9 PageID #: 553




  wild places. Primary strategic goals of TWS include transforming federal land management to

  prioritize climate resilience and biodiversity protection and helping develop and advance policies

  for just and equitable public land conservation on behalf of all people.

          4.      Currently, TWS has 135,531 total members. We have members in all the states

  where onshore federal oil and gas leasing is the most significant, along with Alaska where

  offshore development remains active, and where a leasing pause would have substantial positive

  impacts on those members, including in New Mexico, Wyoming, California, Colorado, North

  Dakota, South Dakota, Idaho, Utah, Montana, Alaska, Louisiana, Alabama, Georgia, Mississippi,

  Missouri, Oklahoma, and Texas.

          5.      Oil and gas leasing and the associated infrastructure have a profound impact on

  TWS members’ experiences hiking, camping, bird watching, and otherwise recreating in these

  areas. Many of our members, including myself, use and enjoy federal public lands near or

  directly impacted by such operations.

          6.      I grew up in Utah and have recreated in its tremendous federal public lands ever

  since. I regularly use and enjoy these lands today and plan to continue recreating in them well

  into the future. I have personally seen places I regularly visit—places that are deeply meaningful

  to me—changed and negatively impacted by oil and gas development over my lifetime,

  including continuing adverse impacts today. Areas that I always enjoyed for their quiet

  recreational opportunities have been lost to well pads, associated roads and infrastructure, and

  resulting traffic. These places lose all value for the quiet recreation that I cherish.

          7.      I am a member of TWS and support the organization because our work is vital to

  protecting our shared federal public lands and waters. TWS helps to elevate the voices of

  communities that might otherwise be unable to engage in federal processes affecting public lands



                                                     2
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 4 of 9 PageID #: 554




  and waters. My membership, along with the support of all our members across the country,

  allows TWS to fulfill its mission.

         8.      A key metric for TWS is achieving net zero fossil fuel emissions on federal public

  lands and offshore waters by 2030 and no fossil fuel development on those lands and waters by

  2050 at the latest. We support transitioning to responsible onshore and offshore renewable

  energy and ensuring that any oil and gas development on public lands and offshore waters is

  sited in suitable locations that do not harm other crucial values. Ensuring ecological and

  economic sustainability for local communities with whom we work and are affected by oil and

  gas development is important to our work. All these priorities are essential to our members and

  critical to our mission.

         9.      For years, TWS has advocated for a pause on BLM’s oil and gas leasing program.

  We consistently track BLM’s quarterly lease sales across the western states and actively

  participate in many of the lease sale processes. With in-house science, policy, and legal

  expertise, TWS comments on BLM environmental reviews pursuant to the National

  Environmental Policy Act (NEPA) and often submits protests on lease sales. We have

  aggregated and analyzed significant amounts of leasing data, producing charts, maps, graphics,

  and other informational documents, which we have used in technical comments, distributed to

  our members and the public, and disseminated to the media. Addressing and ameliorating the

  harmful environmental impacts of federal oil and gas development is integral to our work and

  directly benefits our members who use and enjoy federal public lands and offshore waters where

  oil and gas leasing and development occurs. TWS also works extensively on the resource

  management planning processes undertaken by BLM field offices.

         10.     Fixing the broken federal leasing system would thus directly benefit TWS



                                                   3
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 5 of 9 PageID #: 555




  members, including me, and is one of multiple tools for addressing substantial conservation

  issues affecting federal public lands and offshore waters, including reducing, and as quickly as

  possible, eliminating, greenhouse gas emissions on those lands and waters. A leasing pause

  provides a critical opportunity to address the many problems that currently exist with the federal

  oil and gas leasing program, which is harming our members.

          11.     For years, the oil and gas industry has stockpiled and failed to use thousands of

  leases and drilling permits, locking up public lands that our members have used and enjoyed,

  wasting government resources, and undermining principles of multiple-use management.

  Between 2009 and 2018, 63 percent of the acres leased sat idle each year, producing no oil or

  gas. A recent Government Accountability Office (GAO) study found that industry was not

  utilizing nearly 10,000 approved drilling permits 1, an increase of at least 32 percent from just

  five years ago. 2

          12.     Additionally, lease-holding companies routinely fail to pay rent on their leases,

  which are then terminated by BLM. Over a recent 10-year period, BLM terminated well over

  half of all noncompetitive leases issued (over 1.6 million acres) and roughly 30 percent of all

  competitive leases issued. 3 This wasteful process unnecessarily keeps our members from

  enjoying these lands while they are leased.

          13.     Over three-fourths of public lands available for oil and gas leasing have little to


  1
    See GAO, Oil and Gas Permitting- Actions Needed to Improve BLM’s Review Process and Data System
  (Mar. 2020), https://naturalresources.house.gov/imo/media/doc/GAO%20Report%20on%20APDs%20-
  %20GAO-20-329%20-%20March%202020.pdf.
  2
    BLM, Approved Applications for Permit to Drill - Not Drilled (Sept. 30, 2015),
  https://web.archive.org/web/20160929202757/http:/www.blm.gov/style/medialib/blm/wo/MINERALS__
  REALTY__AND_RESOURCE_PROTECTION_/energy/oil___gas_statistics/data_sets.Par.86452.File.da
  t/AAPD%20Report%20(approved_apd_not_drilled_9_30_2014).pdf
  3
    Kate Kelly et al., Backroom Deals The Hidden World of Noncompetitive Oil and Gas Leasing, CTR. FOR
  AM. PROGRESS (May 23, 2019),
  https://www.americanprogress.org/issues/green/reports/2019/05/23/470140/backroom-deals/.

                                                    4
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 6 of 9 PageID #: 556




  no development potential. This inhibits our members from using these lands for recreation, and

  breeds speculation, waste, and low returns for American taxpayers. As of 2016, about 90 percent

  of lands managed by BLM in the West—close to 200 million acres—were open to oil and gas

  leasing. 4 Yet only 23 percent of BLM lands are considered to have a moderate to high potential

  for oil and gas development. 5

          14.     Further underscoring the waste and speculation that is endemic to the leasing

  program, just 20 percent of the 47.5 million acres offered for lease were purchased between 2009

  and 2018. 6 This drove a dramatic surge in noncompetitive leasing, a process that yields little to

  no return for taxpayers. Between 2003 and 2019, over 34 million acres of public lands were

  leased noncompetitively. According to the GAO, 99 percent of noncompetitive oil and gas leases

  issued between 2003 and 2009 never entered production in their primary 10-year term.

          15.     There is also a dire orphaned well problem on federal lands, which negatively

  impacts our members’ ability, including my ability, to use and safely enjoy public lands even

  when no drilling is occurring. Currently, about 57,000 wells throughout the country are

  orphaned—meaning the operator has abandoned the well without plugging it or reclaiming the

  surrounding site. The Interstate Oil and Gas Compact Commission estimates that as many as

  746,000 additional wells may also be orphaned. 7 It can cost $300,000 or more to plug a modern

  oil and gas well, but BLM presently requires companies to post a bond of just $10,000 per well.


  4
    Emily Samsel, Facts: Big Oil CEOs Exploit Our Broken Leasing System. It’s Time For Change., LVC
  (Jan. 27, 2021), https://lcv.org/article/facts-big-oil-ceos-exploit-our-broken-leasing-system-its-time-for-
  change/.
  5
    Trout Unlimited, Speculative Leasing, https://www.tu.org/energy/low-potential-lands-campaign/ (last
  visited Apr. 20, 2021).
  6
    Samsel, supra note 4.
  7
    Interstate Oil and Gas Compact Commission, Idle and Orphan Oil and Gas Wells: State and Provincial
  Regulatory Strategies (2019),
  https://iogcc.ok.gov/sites/g/files/gmc836/f/2020_03_04_updated_idle_and_orphan_oil_and_gas_wells_re
  port_0.pdf

                                                       5
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 7 of 9 PageID #: 557




  According to the GAO, BLM has just $204 million in reclamation bonds8, though the cost to

  reclaim the over 96,000 producible oil and gas wells on federal public lands could exceed $6

  billion. 9 Cleaning up orphaned wells could therefore easily cost taxpayers hundreds of

  millions—if not billions—of dollars. Beyond the profound risk to taxpayers, orphaned wells are

  environmental hazards that threaten drinking water supplies, endanger wildlife, and serve as a

  significant source of methane pollution, all of which harm TWS members.

         16.     Other valuable uses of our federal public lands are constantly at odds with oil and

  gas leasing, even though conserving public lands for TWS member uses such as outdoor

  recreation creates jobs and generates revenue. Outdoor recreation is the economic lifeblood of

  many western states. But leasing public lands for oil and gas development has frequently been

  favored over all other values. As a result, broad swaths of the West are now burdened with

  improvidently issued leases and poorly managed development, including within sensitive habitat

  for wildlife, as well as surrounding numerous national parks and monuments. The leasing pause

  offers a critical opportunity to review and reform the oil and gas leasing program on federal

  public lands to better serve these valuable uses.

         17.     Oil and gas leasing and development thus directly affects TWS members,

  including me. I work on many of the issues and challenges facing public lands today, including

  oil and gas leasing and development. I have written comments for and otherwise engaged in

  lease sales in Colorado, Wyoming, Utah, and New Mexico. I have personally visited the sites of

  many proposed lease sales and inventoried such lands for other resource values, such as

  wilderness characteristics and recreational values. In my work at TWS, I have been on the



  8
    GAO, Oil and Gas- Bureau of Land Management Should Address Risks from Insufficient Bonds to
  Reclaim Wells (Sept. 2019), https://www.gao.gov/assets/gao-19-615.pdf.
  9
    Samsel, supra note 4.

                                                      6
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 8 of 9 PageID #: 558




  ground visiting and inventorying public lands in New Mexico, Colorado, Wyoming, Idaho, Utah,

  Arizona, California, and Nevada and have documented these lands in reports and comments

  submitted to BLM.

         18.     Oil and gas leasing, especially in areas with significant conflicting resource

  values, also results in the foreclosure of other management possibilities for those lands, such as

  protective management for the recreation and wildlife values I enjoy. I have witnessed such

  places become single-use areas after being leased for oil and gas development. My ability to use

  and enjoy those public lands is diminished and, in many cases, completely lost.

         19.     A leasing pause, therefore, directly benefits our members, including me. It allows

  the Department of the Interior (DOI) and BLM field offices much-needed time to consider the

  impacts that oil and gas leasing and development has on existing resources. The leasing pause

  puts a hold on DOI practices that have continually locked up public lands and waters where our

  members, including myself, recreate, hunt, fish, and camp, while the government reviews the

  leasing program. A leasing pause and comprehensive review allows the government to evaluate

  and reform the existing practices that enable rampant waste and speculation and to address the

  serious environmental hazards of orphaned wells. This review also gives the government

  essential time to determine how best to fulfill its multiple-use mandate in administering public

  lands, which benefits all users of those lands, including our members, such as myself, and not

  solely the oil and gas industry.

         20.     If the States challenging this leasing pause succeed in invalidating it, the public

  lands and waters that TWS members, including myself, visit would once again be at risk of

  immediate leasing, which could take away our access, use, and enjoyment. Invalidating the pause

  could also make the government’s comprehensive review less effective, impairing my and other



                                                   7
Case 2:21-cv-00778-TAD-KK Document 73-12 Filed 04/27/21 Page 9 of 9 PageID #: 559




  TWS members’ ability to advocate for critical reforms. The oil and gas industry already has

  approximately 23 million acres under lease, much of which has not even been developed.

  Removing the leasing pause would strip the government of this crucial opportunity and essential

  time needed to review and reform a leasing program that is sorely outdated and harms the public,

  including TWS members such as me.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

  and correct to the best of my knowledge.

         Executed on April 20, 2021.




                                               Soren Jespersen
                                               Senior Field Representative
                                               The Wilderness Society




                                                  8
